Citation Nr: 0213847	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  98-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  "Pronounced" disability due to bilateral pes planus, 
such as marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, is not shown. 

3.  There are no extraordinary factors associated with the 
service-connected bilateral pes planus productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Code (DC) 5276 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in January 
1998 and September 1999, statement of the case dated in June 
1998, supplemental statements of the case dated in October 
1999 and April 2002, and a letter from the RO informing him 
of the provisions of the VCAA dated in May 2001.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical records dated through February 2002, 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  The Board notes that the May 2001 letter notified 
the veteran of the type of evidence necessary to substantiate 
the claim.  This letter also informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to supply sufficient information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5276 acquired bilateral pes 
planus resulting in pronounced disability manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent disability rating.  
Severe disability due to bilateral pes planus, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent disability rating.  Moderate disability due to 
bilateral pes planus, manifested by the weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, warrants 
a 10 percent disability rating.  Mild symptoms of bilateral 
pes planus, with symptoms relieved by built-up shoe or arch 
support, warrant a noncompensable rating.   

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection is in effect for bilateral 
pes planus, and a 30 percent has been assigned for this 
disability effective from December 1974.  This rating was 
confirmed by October 1991 and May 1996 Board decisions, and 
the pertinent clinical history was recorded therein.  The 
evidence of record at the time of the May 1996 Board decision 
included reports from a July 1993 VA examination that reflect 
complaints of numbness in the metatarsophalangeal joints of 
both feet.  The veteran stated that when standing, his left 
leg would "give out," and he would lose his balance.  He 
reported that had been using orthotics for approximately 50 
years.  Upon examination, the left first metatarsophalangeal 
joint exhibited reduced range of motion and dorsal bone 
hyperostosis.  There was normal hair growth and color and a 
cool temperature.  The right first metatarsal head exhibited 
hypertrophy at the medial condyle.  Also noted was bilateral 
hallux valgus in the third toe at the proximal 
interphalangeal joint.  Both feet exhibited rear foot and 
forefoot varus.  Also noted was pes planus, "+2/4" on the 
left and "+3/4" on the right; hammer toe of the third toe 
of the right foot; and reduced range of motion of the left 
first metatarsophalangeal joint resulting from hyperostosis. 

Additional evidence includes a report from an August 1997 
private examination that references complaints of pes planus 
but contains no objective findings pertaining to this 
disability.  A February 1998 VA examination report reflects 
complaints of aching and paresthesia about the plantar aspect 
of his feet and the dorsum of his toes.  He indicated the 
pain was continuous and occasionally relieved by extra 
strength Tylenol.  The veteran indicated that he had never 
visited a podiatrist for this problem, and it was indicated 
he would benefit from a pair of functional orthotics.  He 
stated that on days that his foot pain is severe, he has 
difficulty with ambulation that prevents him from performing 
daily activities.  The veteran reported that he had to retire 
from his job two years ago due to this condition, and 
indicated that he is unable to perform his daily activities.  

Upon physical examination in February 1998, passive and 
active range of motion in the feet were normal and without 
pain.  Tenderness was elicited upon palpation of the plantar 
fascia regions, as well as the medial tubercle of the 
calcaneus, bilaterally.  The veteran was not able to stand 
erect for prolonged periods of time without stabilizing 
himself.  Gait testing noted pronation without re-supination.  
No callosities were observed, and the veteran's shoes did not 
evidence an abnormal weight-bearing pattern.  The veteran was 
able to squat, and perform toe and heel raising.  Upon 
standing, the veteran presented with a pronation in both feet 
and Achilles tendon bowing secondary to foot valgus, 
bilaterally.  Upon manipulation, Achilles tendon pain was 
elicited.  There was approximately six degrees of valgus in 
the rearfoot which was felt to be correctable by manipulation 
and functional orthosis.  Also noted was mild forefoot valgus 
which was correctable by manipulation.   

Following the February 1998 VA examination, the record 
reflects visits to a VA podiatric clinic from March 1998 to 
August 1999.  These reports indicate the veteran was fitted 
with orthotics, and improvement in comfort was noted in May 
1999.  Thickened dystrophic toenails and onychomycosis were 
shown in August 1999.  VA outpatient treatment records dated 
in 2000 indicate the veteran's orthotics continued to fit 
appropriately.  A November 2000 outpatient report showed no 
open lesions or maceration in the veteran's feet, and it was 
indicated that his orthotics fit properly.  The medial arches 
were noted to have been collapsed upon weight-bearing, and 
the pedal pulses were palpable bilaterally.  The sensory 
examination was negative.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the most relevant evidence to 
consider is the most recent clinical evidence.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, review of the 
reports from the most recent VA examination conducted in 
February 1998 and the VA outpatient treatment reports 
summarized above does not reveal "pronounced" pes planus as 
delineated at DC 5276, thus precluding a rating in excess of 
30 percent.  That is, it is not shown that the veteran's 
bilateral flat feet results in marked pronation, extreme 
tenderness, marked inward displacement or severe spasm of the 
tendo achillis that is not improved by orthopedic shoes or 
appliances.  In fact, the symptoms associated with the 
veteran's pes planus appear to have been improved by the 
newly prescribed orthotics.  In addition, the most recent VA 
examination showed a full range of motion in the feet without 
pain.  As such, entitlement to increased compensation under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not warranted.  
As for the symptomatology that was demonstrated by the 
clinical evidence above, to include Achilles tendon bowing 
and pain and valgus and varus deformities, this 
symptomatology is adequately reflected by the 30 percent 
rating currently in effect. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bilateral pes planus is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.   




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

